Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the inclusion of limitations “a pitot assembly in said foam generating nozzle, a nozzle outlet assembly having a flexible nozzle hose movable from a first axially aligned position with said inlet tube to a second angularly offset position, an indexing assembly for maintaining said axial aligned position of said nozzle outlet assembly” in claim 1. The closest prior arts are Hengebach (US PN 3,632,046), Horvath, Jr. (US PN 3,964,689), Hammerlund (US PG PUB 2016/0184847), and HUbmann (US PG PUB 2017/0304786). While the prior arts teach a general foam sprayer that uses a reservoir, a nozzle, a cleaning solution, and a water source, none of the prior arts teach the use of cleaning pod and the pitot assembly that operations with the foam generating nozzle to spray the foam and also have a nozzle that can be manipulated in different directions. Furthermore, there is no motivation modify the prior arts to arrive at the claimed invention. Therefore, claims 1-8 are allowed over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754